DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 11-20 are presented for examination.
Claims 3 and 10 were cancelled.
Claims 1, 2, 4, 7-9, 11 and 14-16 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
With respect to 101 rejection for claims 15-20 in view of software per se has been obviated due to current amendments to the claims. 

With respect to 101, abstract idea, applicant argues on pages 4-7, applicant argues Berkheimer. Examiner respectfully disagrees with the applicant, as stated in Berkheimer “[w]hether something is well-known, routine and conventional to a skilled artisan at the time of the patent is a factual determination” and as the recited claim elements are mapped by the prior art of records therefore indicating that the additional elements of data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.
With respect to Fountenberry and claim 1 applicant argues “does not teach of suggest ‘removing, base don the dwell times associated with the content items [previously consumed by a user], at least one of the content items on which…” examiner respectfully disagrees with the applicant and has updated his mappings in view of the amended claims. In Fountenberry, paragraph 17 – teaches how versions of the content are filtered and provided based on scoring, Fig 2:212, Paragraph 41-42 – teaches updating of previously viewed content items of the user based on scoring, such as providing updated/alternate (i.e. filtering/removing content not appropriate based on scoring, such as, if the user pacing is faster (less dwell time), the score increases).

If the applicant has any issues or concerns in view of the current mappings, examiner requests that the applicant initiate an applicant initiated interview to discuss the issues in view of compact prosection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15, and specifically claim 1 recites “estimating… a literacy-level of the user” however the specification do not explicitly state the term “estimating” at best examiner can interpret estimating to be calculating based on the dwell time thresholds provided see 
In view of compact prosecution examiner is interpreting estimating to mean  calculating/evaluating literacy level based on the dwell time threshold, furthermore, examiner does not believe this to be an accurate meaning of estimating, examiner respectfully requests that the applicant utilize the appropriate language used in the specification to link the claims. 
Claims 8 and 15 are similarly lacking therefore require appropriate correction.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1, 8 and 15, specifically claim 1 recites "detecting, [], a dwell time associated with the user while consuming each of the content items”, “removing… spent less than a threshold dwell time”, “estimating... a literacy-level of the user”, “retrieving, according to a request from the user, a first content item to be provided to the user”, and “modifying the first content item…”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile 
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “retrieving…”, and  “providing…”. At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and Claim 15 further recite  “a web-application embedded in one or more webpages”. “a processor… a communication platform connected to a network”, a computer executable instructions, computer readable medium, that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims 1, 8 and 15   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 
information indicative of literacy-level of the user includes a literacy-score of the user” (Claim 2), “criterion corresponds to…” (Claim 3), “selecting...” (Claim 7).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
Claims 4, 5 and 6 recite  “obtaining… generating… calculating…” (Claim 4), “refining…” (Claim 5), “obtaining… refining…” (Claim 6), “obtaining…, generating…” (Claim 7) These limitation recitation are abstract idea which can be performed mentally, therefore are construed to be mental steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fountenberry (US 2014/0189484).

1. Fountenberry teaches, A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for content personalization (Abstract, Fig. 1), the method comprising:
retrieving content items previously consumed by a user (Fig 2:212, Paragraphs 41-42 – teaches updating of previously viewed content items of the user based on scoring); 
detecting, via a web-application embedded in one or more webpages (Paragraph 6-7 – teaches utilizing of a web browser and monitoring user interactions, paragraph 33 – explicitly teaches “embedding of data in a web page”), a dwell time associated with the user while consuming each of the content items (Paragraph 25 – pacing of user reading, Paragraph 41 – teaches “retrieved user interaction data” such as pacing “dwell time”);
removing, based on the dwell times associated with the content items, at least one of the content items on which the user spend less than a threshold dwell time (Paragraph 17 – teaches how versions of the content are filtered and provided based on scoring, Fig 2:212, Paragraph 41-42 – teaches updating of previously viewed content items of the user based on scoring, such as providing updated/alternate (i.e. filtering/removing content not appropriate based on scoring, such as, if the user pacing is faster (less dwell time), the score increases);
estimating based on remaining content items, a literacy-level of the user (Fig 2:208 and 210, Paragraph 41 – teaches how score is calculated, based on rules);
retrieving, according to a request from the user,  a first content item to be provided to the user. (Paragraph 38, Fig 2: 206 – receiving user selection of content, Paragraph 39, Fig 2: 208 – user interaction with the selected content);
(Paragraphs 41 and 42, Fig 210 and 212 – updating the score and modifying the content to be presented to user).

2. Fountenberry teaches, The method of claim 1, wherein information indicative of the literacy-level of the user includes a literacy-score of the user (Fig 2:208 and 210 – teaches how score is calculated).
4. Fountenberry teaches, The method of claim 2, wherein the step of estimating the literacy-score of the user further comprises:
obtaining, for each of the content items, a readability score in accordance with a testing model; generating a score for the content item in accordance with a scoring model; and calculating the literacy-score of the user based on the scores of the content items (Abstract, paragraph 23 – calculating a user score representing a reader’s reading ability, reading score based on testing)

5. Fountenberry teaches, The method of claim 2, further comprising:
refining the literacy-score of the user based on literacy-scores of other users, each of whom has consumed content items previously consumed by the user (Paragraph 41 – teaches reducing or increasing a literacy-score based on viewing user reading or answering questions at their grade level (content consumed by other users)).


obtaining one or more content items composed by the user; and refining the literacy-score of the user based on the one or more content items composed by the user (Paragraph 41 – teaches reducing or increasing a literacy-score based on viewing users notes/annotations).

7. Fountenberry teaches, The method of claim 1, further comprising:
obtaining a granularity level of updating the content item; generating one or more versions of the content item by updating information included in the content item based on the granularity level (Paragraph 16 – teaches the user assist information assists the viewing user by decod[ing] words, phrases, portions of core text, which is based on user preferences for reformatting the core text); and
selecting one of the one or more versions to correspond to the updated content item to be provided to the user (Paragraph 16 – allows the user to create a version based on user preferences).

Because claims 8-20 are similar to claims 1-7, they are also rejected similarly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159